        Case 3:21-cv-05685-SI Document 29 Filed 08/13/21 Page 1 of 26


 1   KILPATRICK TOWNSEND & STOCKTON LLP
     GREGORY S. GILCHRIST (State Bar No. 111536)
 2   ggilchrist@kilpatricktownsend.com
     GIA L. CINCONE (State Bar No. 141668)
 3   gcincone@kilpatricktownsend.com
     Two Embarcadero Center, Suite 1900
 4   San Francisco, CA 94111
     Telephone: (415) 576-0200
 5   Facsimile: (415) 576-0300

 6   WILLIAM H. BREWSTER (admitted pro hac vice)
     bbrewster@kilpatricktownsend.com
 7   R. CHARLES HENN, JR. (admitted pro hac vice)
     chenn@kilpatricktownsend.com
 8   NICHOLE DAVIS CHOLLET (admitted pro hac vice)
     nchollet@kilpatricktownsend.com
 9   1100 Peachtree Street NE, Suite 2800
     Atlanta, GA 30309
10   Telephone: (404) 815-6500
     Facsimile: (404) 815-6555
11
     Attorneys for Defendant
12   FORD MOTOR COMPANY

13                              UNITED STATES DISTRICT COURT

14                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

15                                 SAN FRANCISCO DIVISION

16

17   CRUISE LLC, a Delaware limited liability   Civil Action No. 3:21-cv-05685-SI
     company, GM CRUISE HOLDINGS LLC, a
18   Delaware limited liability company,        DECLARATION OF ADAM LONGARZO
     GENERAL MOTORS LLC, a Delaware
19   limited liability company,                 Date:    September 10, 2021
                                                Time:    10:00 am
20                Plaintiffs,                   Ctrm.:   1 – 17th Floor
                                                Judge:   Hon. Susan Illston
21         v.
                                                Complaint Filed:     July 23, 2021
22   FORD MOTOR COMPANY,

23                Defendant.

24

25
     DECLARATION OF ADAM LONGARZO IN SUPPORT OF FORD’S OPPOSITION TO
26           PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
27

28

     DECLARATION OF ADAM LONGARZO
     CASE NO. 3:21-cv-05685-SI
            Case 3:21-cv-05685-SI Document 29 Filed 08/13/21 Page 2 of 26


 1                                             Table of Contents

 2   I.        Cruise Control, Adaptive Cruise, and Full Automation

 3   II.       Ford’s Iconic Branding

 4   III.      Ford’s BlueCruise Feature within Ford’s Brand Structure

 5   IV.       Ford’s Marketing Strategy

 6   V.        Channels of Trade and Customers for Ford’s BlueCruise Feature

 7   VI.       Harm to Ford and Third Parties if Ford Could Not Use BlueCruise

 8   VII.      General Motors’ Industry Position

 9   IIX.      GM’s Super Cruise Feature

10   IX.       Cruise LLC’s Robotaxis.

11   X.        CLLC is Not a Competitor of Ford

12

13             I, Adam Longarzo, declare as follows:

14             1.     I am over the age of twenty-one, am competent to make this Declaration, and the

15   facts are based upon my personal knowledge or my review of Ford Motor Company’s (“Ford”)

16   business records or the materials filed in connection with this case. I am the Cross Vehicle Product

17   Marketing Manager for Ford. I submit this declaration in support of Ford’s Opposition to

18   Plaintiffs’ Motion for Preliminary Injunction.

19   I.        Cruise Control, Adaptive Cruise, and Full Automation

20             1.     Since the automobile was first invented, automotive makers have used and continue

21   to develop technologies aimed at making driving safe, easier, more fuel-efficient, and ultimately,

22   more autonomous.

23             2.     For decades, automotive companies have been using technologies to control speed,

24   which are now widely known as “cruise control” or “cruise.”

25             3.     In 1974, in the face of the oil crisis and rising fuel prices, Ford and many other auto

26   manufacturers began including cruise control as a standard assisted driving feature in most

27   vehicles, utilizing vehicle sensors and computer software to automatically control the driving

28   speed of the vehicle. In addition to limiting fuel emissions, cruise control was also touted as a

     DECLARATION OF ADAM LONGARZO                                                                  -1-
     CASE NO. 3:21-cv-05685-SI
        Case 3:21-cv-05685-SI Document 29 Filed 08/13/21 Page 3 of 26


 1   safety feature that reduced driver fatigue during long drives.

 2           4.        Cruise technology utilizes vehicle sensors and computer software to automatically

 3   control the driving speed of a motor vehicle, requiring intervention by the driver when necessary.

 4           5.        In the 2000s, auto manufacturers introduced adaptive cruise control, also known as

 5   adaptive cruise, as the next iteration of driver assist, cruise technology. In addition to being able to

 6   control the speed of the vehicle, adaptive cruise uses radar to detect moving vehicles ahead and to

 7   modify acceleration and deceleration when necessary. Adaptive cruise is now a standard assisted

 8   driving feature in many vehicles today.

 9           6.        Companies regularly use the term “cruise” in connection with their cruise control

10   systems, including the more modern variations of adaptive cruise. In particular, motor vehicles

11   long featured the term “cruise” on the steering wheel button or on the stalk or lever that allows the

12   driver to activate cruise functionality.

13           7.        Reflecting the advancements in the past decade in semi-autonomous and

14   autonomous driving technologies, in 2014, SAE International (formerly, the Society of

15   Automotive Engineers) (“SAE”) created a taxonomy for levels of driving autonomy. Since that

16   time, SAE has issued three updates to the taxonomy, most recently in April 2021 (the “SAE

17   Framework”). The SAE Framework outlines six (6) levels of autonomy from Level 0 (no driving

18   automation) to Level 5 (full driving automation).

19           8.        The cruise and adaptive cruise features that have been introduced between the

20   1970s, through the 2000s, and into today typically fall within Level 0 to Level 2, with certain

21   Level 3 features being incorporated into them from time to time. These systems do not reach Level

22   4 or Level 5 because they continue to require active driver engagement.

23           9.        Self-driving and autonomous driving technology developers, like Ford’s partner,

24   Argo AI, are currently in the beta-testing phase of developing and honing SAE Level 4 and Level

25   5 capabilities.

26           10.       Recently, a number of auto manufacturers have introduced or announced that they

27   will be releasing advance driving assistance systems (“ADAS”) that offer hands-free capabilities,

28   including Tesla’s AutoPilot, GM’s Super Cruise, available on the Cadillac brand, Lexus’s

     DECLARATION OF ADAM LONGARZO                                                                  -2-
     CASE NO. 3:21-cv-05685-SI
           Case 3:21-cv-05685-SI Document 29 Filed 08/13/21 Page 4 of 26


 1   Teammate, and Nissan’s ProPilot Assist. All of these hands-free systems build upon cruise and

 2   adaptive cruise.

 3            11.   A recent survey done by Maritz of new vehicle customers confirms that for more

 4   than half of potential buyers of Ford, Cadillac, and Chevrolet vehicles, assisted driving features

 5   are either “Extremely Important” or “Very Important” and close to 1 in every 100 buyers of these

 6   brands considers assisted driving features to be the single “most important purchase reason,”

 7   ranking it in the top 40 most important purchase reasons. The results of the Maritz New Vehicle

 8   Customer Survey are attached as Exhibit 1.

 9            12.   As a result of the proliferation of new vehicle technologies and features, there have

10   been calls from industry participants for car manufacturers and others to align on common driving

11   technology nomenclature to ensure that customers understand and can safely use the new

12   technologies being introduced. Attached as Exhibit 2 is a 2019 American Automobile Association

13   (AAA) article regarding the need for consistent nomenclature so that consumers have a solid

14   understanding of their functionality.

15   II.      Ford’s Iconic Branding

16            13.   Ford’s branding consists of a hierarchy of strong brand indicators, including the

17   famous FORD brand name, the timeless and well-known Blue Oval, the distinctive color “Ford

18   Blue,” as well as iconic name plates for vehicles like the F-150 and Mustang, and others.

19            14.   Ford adopted the now famous FORD name in 1903, putting the world on wheels

20   with its first Ford Model A sold on July 23, 1903. Since that time, Ford has designed, developed,

21   manufactured, serviced, repaired, and sold automobile and automobile parts and services under the

22   FORD mark. Awareness of the Ford brand in the United States exceeds 90 percent.

23            15.   The Ford Script logo dates back to 1909, and Ford has prominently featured the

24   oval since 1917. The Ford Blue Oval is Ford’s primary corporate logo and one of Ford’s strongest

25   assets. It is displayed prominently on all of Ford’s vehicles, parts, accessories, on licensed

26   products, corporate reporting, investor relationships, sponsorships, partnerships, joint ventures,

27   financing services, online, on dealership exterior signage, and in many more places. Consumers

28   know and recognize the Ford Blue Oval, and associate it with Ford; awareness of the Ford Blue

     DECLARATION OF ADAM LONGARZO                                                                 -3-
     CASE NO. 3:21-cv-05685-SI
        Case 3:21-cv-05685-SI Document 29 Filed 08/13/21 Page 5 of 26


 1   Oval is well in excess of 80 percent.

 2          16.      Integrated into Ford’s famous Blue Oval Logo is always the color blue. For

 3   example, even as the logo evolved, blue’s dominance has not wavered:

 4

 5

 6

 7          17.      Ford integrates the color blue into the fabric of its heritage and brand identity,
 8   through consistent use of “Ford Blue” which is Pantone 294:
 9

10

11

12

13

14          18.      Ford is committed to using Ford Blue color across all brand touchpoints, including

15   physical stores, digital experiences, and experiential events. Accordingly, Ford Blue color is

16   featured prominently in advertisements and brand communications. Attached as Exhibit 3 is

17   Ford’s Brand Design System, which details how Ford’s famous FORD mark, Blue Oval, and Ford

18   Blue color are implemented and utilized by Ford.

19          19.      In addition to its extensive use of the FORD mark, the Blue Oval, and the Ford

20   Blue color, Ford owns a number of trademark registrations covering these marks. For example,

21   Ford owns the following registrations of the FORD mark and the Blue Oval, several of which

22   prominently feature and claim the color blue:

23    Citation                       USPTO Status and Date            Goods and Services
                                      USPTO Status: Registered and    INT. CL. 12 AUTOMOBILES AND
24                                    renewed                         THEIR PARTS
                                      USPTO Status Date: 27-JUN-
25
                                      2019
      App 71041417
26                                    App 26-MAR-1909
      Reg 0074530
                                      Reg 20-JUL-1909
27
      FORD                            USPTO Status: Registered and    INT. CL. 12 PASSENGER CARS AND
28    App 72002776                    renewed                         TRUCKS


     DECLARATION OF ADAM LONGARZO                                                                  -4-
     CASE NO. 3:21-cv-05685-SI
       Case 3:21-cv-05685-SI Document 29 Filed 08/13/21 Page 6 of 26


 1    Reg 0643185            USPTO Status Date: 17-MAY-
                             2017
 2
                             App 16-FEB-1956
 3                           Reg 26-MAR-1957
      FORD                   USPTO Status: Registered and   INT. CL. 9 ELECTRICAL AND
 4                           renewed                        SCIENTIFIC APPARATUS, NAMELY,
      App 75318191
 5    Reg 2208413            USPTO Status Date: 21-DEC-     INTERACTIVE MULTIMEDIA
                             2018                           COMPUTER GAME PROGRAMS IN
 6                           App 01-JUL-1997                THE FIELD OF AUTOMOTIVE
                             Reg 08-DEC-1998                RACING
 7
                             USPTO Status: Registered and   INT. CL. 9 BATTERIES FOR MOTOR
 8                           renewed                        VEHICLES, ELECTRIC WIRING
                             USPTO Status Date: 04-JUL-     SWITCHES, VOLTAGE
 9                           2016                           REGULATORS, RESISTORS,
      App 73538378           App 17-MAY-1985                RELAYS, FUSES, ELECTRIC WIRE
10
      Reg 1399080            Reg 01-JUL-1986                AND CABLE, RADIO RECEIVING
11                                                          SETS AND PARTS THEREFOR,
                                                            ELECTRIC CIGARETTE LIGHTERS
12                                                          FOR MOTOR VEHICLES,
                                                            SPEEDOMETERS, AMMETERS, OIL
13                                                          GAUGES, FUEL GAUGES,
                                                            TEMPERATURE GAUGES,
14
                                                            THERMOSTATS, COMMUTATORS,
15                                                          ELECTRIC CUT-OUTS,
                                                            COMMUTATOR BRUSHES,
16                                                          LOCKING ELECTRICAL IGNITION
                                                            SWITCHES
17
                                                            INT. CL. 11 GOODS OMITTED
18                                                          INT. CL. 12 PARTS AND
                                                            COMPONENTS FOR AUTOMOTIVE
19                                                          VEHICLES; MOTOR VEHICLES,
                                                            NAMELY, AUTOMOBILES, TRUCKS,
20                                                          VANS AND BUSES AND
                                                            STRUCTURAL PARTS THEREFOR
21
                                                            Select Goods/Services Omitted
22                           USPTO Status: Registered and   INT. CL. 9 BATTERIES FOR MOTOR
                             renewed                        VEHICLES, ELECTRIC WIRING
23
                             USPTO Status Date: 16-JUL-     SWITCHES, VOLTAGE
24                           2016                           REGULATORS, RESISTORS,
                             App 15-MAY-1985                RELAYS, FUSES, ELECTRIC WIRE
      App 73537662
25                           Reg 15-JUL-1986                AND CABLE, RADIO RECEIVING
      Reg 1400808
                                                            SETS AND PARTS THEREFOR,
26                                                          ELECTRIC CIGARETTE LIGHTERS
                                                            FOR MOTOR VEHICLES,
27
                                                            SPEEDOMETERS, AMMETERS, OIL
28                                                          GAUGES, FUEL GAUGES,


     DECLARATION OF ADAM LONGARZO                                                   -5-
     CASE NO. 3:21-cv-05685-SI
        Case 3:21-cv-05685-SI Document 29 Filed 08/13/21 Page 7 of 26


 1                                                                    TEMPERATURE GAUGES,
                                                                      THERMOSTATS, COMMUTATORS,
 2                                                                    ELECTRIC CUT-OUTS,
                                                                      COMMUTATOR BRUSHES,
 3
                                                                      LOCKING ELECTRICAL IGNITION
 4                                                                    SWITCHES
                                                                      Select Goods/Services Omitted
 5
                                       USPTO Status: Registered and   INT. CL. 9 ELECTRICAL AND
 6                                     renewed                        SCIENTIFIC APPARATUS, NAMELY,
                                       USPTO Status Date: 01-FEB-     INTERACTIVE MULTIMEDIA
 7                                     2018                           COMPUTER GAME PROGRAMS IN
      App 75318192                     App 01-JUL-1997                THE FIELD OF AUTOMOTIVE
 8    Reg 2152612                                                     RACING
                                       Reg 21-APR-1998
 9    FORD                             USPTO Status: Registered and   INT. CL. 12 AUTOMOBILES AND
                                       renewed                        ENGINES THEREFORE
10
                                       USPTO Status Date: 17-AUG-
11                                     2019
      App 77662913                     App 04-FEB-2009
12    Reg 3658024                      Reg 21-JUL-2009

13                                     USPTO Status: Registered and   INT. CL. 12 AUTOMOBILES AND
                                       renewed                        ENGINES THEREFORE
14                                     USPTO Status Date: 17-AUG-
                                       2019
15    App 77662907
      Reg 3658023                      App 04-FEB-2009
16                                     Reg 21-JUL-2009
      The color blue is claimed as a
17
      feature of the mark.
18                                     USPTO Status: Registered and   INT. CL. 35 PROMOTING THE SALE
                                       renewed                        OF GOODS AND SERVICES OF
19
                                       USPTO Status Date: 27-JUL-     OTHERS IN THE AUTOMOTIVE
20    App 77649153                     2019                           INDUSTRY BY DISSEMINATION OF
                                       App 14-JAN-2009                PROMOTIONAL MATERIALS AND
      Reg 3657593
21                                     Reg 21-JUL-2009                PRODUCT INFORMATION
                                                                      THROUGH AN ONLINE GLOBAL
22    The color blue is claimed as a
                                                                      COMPUTER NETWORK, THROUGH
      feature of the mark.
                                                                      THE DISTRIBUTION OF PRINTED
23
                                                                      MATERIAL, AUDIO AND VIDEO
24                                                                    RECORDINGS, TELEVISION AND
                                                                      RADIO RECORDINGS, ONLINE
25                                                                    ADVERTISING, AND
                                                                      PROMOTIONAL CONTESTS; RETAIL
26                                                                    STORE SERVICES IN THE FIELD OF
                                                                      AUTOMOBILES, AUTOMOBILE
27
                                                                      PARTS AND ACCESSORIES
28

     DECLARATION OF ADAM LONGARZO                                                             -6-
     CASE NO. 3:21-cv-05685-SI
        Case 3:21-cv-05685-SI Document 29 Filed 08/13/21 Page 8 of 26


 1                                     USPTO Status: Registered and    INT. CL. 37 AUTOMOBILE REPAIR
                                       renewed                         AND MAINTENANCE SERVICES
 2
                                       USPTO Status Date: 07-AUG-
 3                                     2019
      App 77649195                     App 14-JAN-2009
 4    Reg 3657597                      Reg 21-JUL-2009

 5
      The color blue is claimed as a
 6    feature of the mark.

 7                                     USPTO Status: Registered and    INT. CL. 36 FINANCING OF MOTOR
                                       renewed                         VEHICLE LEASING, FINANCING OF
 8                                     USPTO Status Date: 25-MAR-      MOTOR VEHICLE SALES, CREDIT
                                       2012                            CARD SERVICES, INSURANCE
 9    App 75831222
                                       App 19-OCT-1999                 UNDERWRITING SERVICES,
      Reg 2601810                                                      NAMELY, LIFE, ACCIDENT, AND
10                                     Reg 30-JUL-2002
                                                                       DISABILITY
11    The color blue is claimed as a
      feature of the mark
12

13   Attached as Exhibit 4 are true and correct copies of the registrations certificates for each of the

14   foregoing registrations.

15           20.      As a result of Ford’s longstanding and consistent use, the Ford Blue color is

16   inseparable from Ford and from what Ford stands for--a century of hard-earned trust, loyalty, and

17   strength. For example, Ford is often referred to in shorthand as the “Blue Oval.” Similarly,

18   retailers, like Home Depot, sell “Ford Blue” paint.

19           21.      The staple brand assets, including the FORD mark, the Blue Oval, and the Ford

20   Blue color are used throughout Ford’s marketing, product promotions, and consumer

21   communications to connect the goods and services closely to Ford. A true and correct copy of

22   Ford’s Brand Identity Overview supporting this hierarchy is attached as Exhibit 5.

23           22.      Ford also has developed substantial goodwill in the many of its nameplates, with

24   iconic vehicle names such as the F-150®, Mustang®, Bronco®, and many others.

25           23.      The origin of the Ford F-150 pickup truck dates back to 1917 and the first Model

26   TT pickup. Ford has been marketing and manufacturing its F-Series trucks since the 1948 model

27   year. As of 2020, Ford’s F-Series pickup truck was the best-selling vehicle in the U.S. for the 39th

28   straight year, and the top-selling truck for the 44th straight year.

     DECLARATION OF ADAM LONGARZO                                                                 -7-
     CASE NO. 3:21-cv-05685-SI
        Case 3:21-cv-05685-SI Document 29 Filed 08/13/21 Page 9 of 26


 1              24.   The iconic Ford F-150 was introduced in 1975 and is now on its 14th generation.

 2   The F-150 has been ranked seven years as the Best Buy Award in the pickup truck segment by

 3   Kelly Blue Book.

 4              25.   As a result of its long-standing success, the F-150 has been touted by industry

 5   observers as “the undisputed heavyweight champion of American roads”; “the iconic F-150,” “the

 6   runaway success of the venerable model,” and “an American icon.” Attached as Exhibit 6 are true

 7   and correct copies of the articles with the above-quoted language regarding the F-150.

 8              26.   A hybrid version of the F-150 is already available, and the all-electric Ford F-150

 9   Lightning will roll off the line beginning in 2022. This means America’s best-selling truck will be

10   fully electric, a significant feat for the industry and American consumers. Attached as Exhibit 7 is

11   a true and correct copy of Ford’s press release announcing the Ford F-150 Lightning.

12              27.   Ford owns numerous registrations for the F-150 mark, including the following:
     Citation                   USPTO Status and Date     Goods and Services
13
                                 USPTO Status:            INT. CL. 12 AUTOMOBILES AND EXTERIOR
14                               Registered and renewed   INSIGNIA BADGES AND WINDSHIELDS
     App 77275865                USPTO Status Date: 07-   THEREFOR
15   Reg 3422651                 DEC-2017
                                 App 10-SEP-2007
16
                                 Reg 06-MAY-2008
17   F-150                       USPTO Status:            INT. CL. 12 MOTOR VEHICLES, NAMELY,
     App 75388214                Registered and renewed   TRUCKS, [ENGINES THEREFOR] AND
18                                                        STRUCTURAL PARTS THEREFOR
     Reg 2198520                 USPTO Status Date: 01-
19                               JAN-2018
                                 App 12-NOV-1997
20                               Reg 20-OCT-1998

21                               USPTO Status:            INT. CL. 12 LAND MOTOR VEHICLES,
                                 Registered and renewed   NAMELY, AUTOMOBILES; EXTERIOR
22                               USPTO Status Date: 19-   INSIGNIA BADGES FOR VEHICLES
     App 77026074                DEC-2019
23   Reg 3722751                 App 20-OCT-2006
24                               Reg 08-DEC-2009
     F-150                       USPTO Status:            INT. CL. 16 DECALS
25                               Registered and renewed
     App 74706997
26   Reg 1958166                 USPTO Status Date: 02-
                                 MAY-2016
27                               App 27-JUL-1995
                                 Reg 20-FEB-1996
28

     DECLARATION OF ADAM LONGARZO                                                                -8-
     CASE NO. 3:21-cv-05685-SI
        Case 3:21-cv-05685-SI Document 29 Filed 08/13/21 Page 10 of 26


 1   F-150                       USPTO Status:            INT. CL. 28 MINIATURE MODELS OF
     App 74640056                Registered and renewed   VEHICLES, TOY VEHICLES, AND HOBBY
 2                                                        KITS FOR THE CONSTRUCTION OF
     Reg 2003682                 USPTO Status Date: 05-
 3                               DEC-2016                 MINIATURE VEHICLES
                                 App 01-MAR-1995
 4                               Reg 24-SEP-1996

 5   F-150                       USPTO Status:            INT. CL. 25 CLOTHING; NAMELY, SHIRTS,
     App 74462567                Registered and renewed   CAPS
 6   Reg 1893178                 USPTO Status Date: 05-
                                 DEC-2014
 7                               App 24-NOV-1993
 8                               Reg 09-MAY-1995
     F-150                       USPTO Status:            INT. CL. 6 METAL KEY RINGS, METAL KEY
 9                               Registered and renewed   FOBS, [ METAL MONEY CLIPS,] NON
10   App 74462962                USPTO Status Date: 21-   LUMINOUS NON-MECHANICAL METAL
     Reg 2044023                 MAR-2017                 SIGNS, [ METAL BANKS, METAL
11                               App 24-NOV-1993          DECORATIVE BOXES, ] METAL LICENSE
                                 Reg 11-MAR-1997          PLATES
12

13   Attached Exhibit 8 are true and correct copies of the registration certificates for the foregoing

14   registrations.

15           28.      The F-150 mark is well-known to consumers, and is closely associated by them

16   with Ford. The long-standing and legendary “Built Ford Tough” campaign—in the market since

17   1979—has solidified the tie between the F-150 and the Ford brand.

18           29.      Ford’s Mustang is also an icon. The Mustang was officially unveiled at the largest

19   exhibit at the 1964 New York World’s Fair, to instant acclaim, and set the industry record for sales

20   during its first year. Attached as Exhibit 9 is a true and correct article detailing the history of the

21   Ford Mustang.

22           30.      The fame of the Ford Mustang has only grown in its over fifty year history. The

23   Mustang first gained celebrity status thanks to its appearances in movies such as “Bullitt”,

24   “Goldfinger”, and “Diamonds Are Forever”, TV series such as “The F.B.I.”, and songs such as the

25   Wilson Pickett hit “Mustang Sally.”

26           31.      The popularity of the Mustang has not dimmed in recent years. To the contrary, the

27   Mustang has become “an integral part of our pop culture … Since the day it was introduced, the

28   [M]ustang earned itself a glamorous reputation in the car scene that continues to withstand the test

     DECLARATION OF ADAM LONGARZO                                                                   -9-
     CASE NO. 3:21-cv-05685-SI
        Case 3:21-cv-05685-SI Document 29 Filed 08/13/21 Page 11 of 26


 1   of time today.” Attached as Exhibit 10 is a true and correct copy of the article detailing the

 2   importance of the Mustang in American culture.

 3              32.   Referring to its “legendary history,” Car and Driver noted recently that the

 4   Mustang “continues to be an icon” because “it offers something for everyone” Attached as

 5   Exhibit 11 is a true and correct copy of Car and Driver’s article on the Ford Mustang. Car and

 6   Driver also recently named the all-electric Mustang Mach-E as the 2021 electric vehicle of the

 7   year.

 8              33.   Ford owns numerous registrations for the MUSTANG mark, including the

 9   following:
     Citation                    USPTO Status and Date        Goods and Services
10
                                  USPTO Status: Registered    INT. CL. 12 MOTORIZED GOLF CARTS
11                                USPTO Status Date: 16-
                                  MAY-2017
12   App 87230608
                                  App 08-NOV-2016
     Reg 5205106
                                  Reg 16-MAY-2017
13
                                  USPTO Status: Registered    INT. CL. 3 SHOWER GEL
14                                USPTO Status Date: 21-
                                  JAN-2020
15   App 87024484
                                  App 04-MAY-2016
     Reg 5967732
16                                Reg 21-JAN-2020
                                  Aban 24-JUN-2019
17
                                  USPTO Status: Section 8 -   INT. CL. 3 NAIL POLISH
18                                accepted
                                  USPTO Status Date: 23-
19   App 86060091                 JUN-2021
     Reg 4717313                  App 10-SEP-2013
20
                                  Reg 07-APR-2015
21                                USPTO Status: Registered    INT. CL. 28 PLAYING CARDS
                                  USPTO Status Date: 26-
22
                                  JUL-2016
     App 85966265
23                                App 21-JUN-2013
     Reg 5008407
                                  Reg 26-JUL-2016
24
                                  USPTO Status: Registered    INT. CL. 9 EYEGLASS FRAMES,
25                                USPTO Status Date: 21-      EYEGLASSES, SUNGLASSES, COMPUTER
                                  JUL-2015                    MICE, COMPUTER MOUSE PADS,
26   App 85850938                                             COMPUTER KEYBOARDS, MOBILE
                                  App 15-FEB-2013
     Reg 4777625                                              PHONE CASES
                                  Reg 21-JUL-2015
27

28

     DECLARATION OF ADAM LONGARZO                                                               - 10 -
     CASE NO. 3:21-cv-05685-SI
       Case 3:21-cv-05685-SI Document 29 Filed 08/13/21 Page 12 of 26


 1                        USPTO Status: Registered    INT. CL. 5 AIR FRESHENERS
                          USPTO Status Date: 22-
 2
                          DEC-2015
     App 85786776
 3                        App 26-NOV-2012
     Reg 4874731
                          Reg 22-DEC-2015
 4
                          USPTO Status: Section 8 &   INT. CL. 12 BICYCLES
 5                        15 - accepted and
                          acknowledged
 6   App 77447594         USPTO Status Date: 12-
     Reg 4060306          DEC-2017
 7                        App 14-APR-2008
 8                        Reg 22-NOV-2011
                          USPTO Status: Section 8 &   INT. CL. 3 COLOGNE, PERFUME, AFTER
 9                        15 - accepted and           SHAVE
10                        acknowledged
     App 78965274         USPTO Status Date: 26-
11   Reg 4272601          JAN-2018
                          App 31-AUG-2006
12                        Reg 08-JAN-2013
13   MUSTANG              USPTO Status: Registered    INT. CL. 3 FRAGRANCES, NAMELY
     App 78150685         and renewed                 COLOGNE, PERFUME, TOILET WATER,
14   Reg 2770412          USPTO Status Date: 25-      AND AFTERSHAVE LOTION
                          APR-2013
15
                          App 05-AUG-2002
16                        Reg 30-SEP-2003
     MUSTANG              USPTO Status: Registered    INT. CL. 6 METAL LICENSE PLATES
17
     App 75164696         and renewed
18   Reg 2061634          USPTO Status Date: 24-
                          JUN-2017
19                        App 12-SEP-1996
                          Reg 13-MAY-1997
20
     MUSTANG              USPTO Status: Registered    INT. CL. 26 BELT BUCKLES NOT OF
21   App 75105460         and renewed                 PRECIOUS METAL
     Reg 2032384          USPTO Status Date: 18-
22
                          MAR-2017
23                        App 16-MAY-1996
                          Reg 21-JAN-1997
24
     MUSTANG              USPTO Status: Registered    INT. CL. 9 PRERECORDED VIDEO TAPE
25   App 75105462         and renewed                 FEATURING AUTOMOTIVE THEMES
     Reg 2111765          USPTO Status Date: 26-
26                        SEP-2017
                          App 16-MAY-1996
27
                          Reg 11-NOV-1997
28   MUSTANG              USPTO Status: Registered    INT. CL. 16 POSTERS, BANK CHECKS,

     DECLARATION OF ADAM LONGARZO                                                       - 11 -
     CASE NO. 3:21-cv-05685-SI
       Case 3:21-cv-05685-SI Document 29 Filed 08/13/21 Page 13 of 26


 1   App 75035004         and renewed                CHECKBOOK COVERS, SCHOOL
     Reg 1995791          USPTO Status Date: 02-     FOLDERS, LITHOGRAPHIC PRINTS,
 2                        NOV-2016                   AUTOMOTIVE LOG BOOKS, SHOP
                          App 20-DEC-1995            MANUALS FOR AUTOMOTIVE REPAIR,
 3
                          Reg 20-AUG-1996            PAPER WEIGHTS, PAPER CONTAINERS
 4   MUSTANG              USPTO Status: Registered   INT. CL. 28 JIGSAW PUZZLES
 5   App 75035016         and renewed
     Reg 1995793          USPTO Status Date: 01-
 6                        NOV-2016
                          App 20-DEC-1995
 7                        Reg 20-AUG-1996
 8   MUSTANG              USPTO Status: Registered   INT. CL. 12 AUTO PARTS AND
     App 75020566         and renewed                ACCESSORIES, NAMELY LICENSE PLATE
 9                        USPTO Status Date: 02-     FRAMES, SUNSHADES, SUN SCREENS,
     Reg 1995783
                          NOV-2016                   EXTERIOR INSIGNIA BADGES, FITTED
10
                          App 15-NOV-1995            AND SEMI-FITTED COVERS FOR
11                        Reg 20-AUG-1996            VEHICLES, VEHICLE SEAT COVERS,
                                                     FENDER COVERS
12

13   MUSTANG              USPTO Status: Registered   INT. CL. 24 TOWELS, BLANKETS, CLOTH
     App 74467633         and renewed                FLAGS,
14   Reg 1997313          USPTO Status Date: 07-
                          NOV-2016
15
                          App 09-DEC-1993
16                        Reg 27-AUG-1996
     MUSTANG              USPTO Status: Registered   INT. CL. 14 WATCHES, CLOCKS
17                        and renewed
     App 74467634
18   Reg 1975210          USPTO Status Date: 11-
                          AUG-2016
19                        App 09-DEC-1993
                          Reg 21-MAY-1996
20
     MUSTANG              USPTO Status: Registered   INT. CL. 26 ZIPPER PULLS AND CLOTH
21   App 74459669         and renewed                PATCHES FOR CLOTHING
     Reg 1918103          USPTO Status Date: 20-
22                        OCT-2015
23                        App 18-NOV-1993
                          Reg 12-SEP-1995
24   MUSTANG              USPTO Status: Registered   INT. CL. 27 FLOOR MATS FOR VEHICLES
25   App 74459670         and renewed
     Reg 1858696          USPTO Status Date: 10-
26                        MAY-2014
                          App 18-NOV-1993
27                        Reg 18-OCT-1994
28   MUSTANG              USPTO Status: Registered   INT. CL. 6 METAL GOODS; NAMELY,


     DECLARATION OF ADAM LONGARZO                                                   - 12 -
     CASE NO. 3:21-cv-05685-SI
        Case 3:21-cv-05685-SI Document 29 Filed 08/13/21 Page 14 of 26


 1   App 74460170                and renewed                DECORATIVE BOXES, KEY TABS, KEY
     Reg 1858362                 USPTO Status Date: 20-     RINGS AND NON-LUMINOUS NON-
 2                               OCT-2014                   MECHANICAL SIGNS
 3                               App 18-NOV-1993
                                 Reg 18-OCT-1994
 4   MUSTANG                     USPTO Status: Registered   INT. CL. 21 BEER MUGS, DRINKING
 5   App 74460172                and renewed                GLASSES, AND MUGS
     Reg 1917997                 USPTO Status Date: 20-
 6                               OCT-2015
                                 App 18-NOV-1993
 7                               Reg 12-SEP-1995
 8   MUSTANG                     USPTO Status: Registered   INT. CL. 20 PLAQUES, NON-METAL KEY
     App 74460173                and renewed                FOBS
 9                               USPTO Status Date: 02-
     Reg 1910094
10                               SEP-2015
                                 App 18-NOV-1993
11                               Reg 08-AUG-1995

12   MUSTANG                     USPTO Status: Registered   INT. CL. 9 MAGNETS
     App 74460181                and renewed
13   Reg 1914604                 USPTO Status Date: 28-
                                 SEP-2015
14                               App 18-NOV-1993
15                               Reg 29-AUG-1995
     MUSTANG                     USPTO Status: Registered   INT. CL. 28 TOY REPLICAS OF HISTORIC
16   App 74429895                and renewed                AUTOMOBILES AND HOBBY KITS FOR
     Reg 1922186                 USPTO Status Date: 04-     THE CONSTRUCTION OF SUCH REPLICAS
17
                                 NOV-2015
18                               App 26-AUG-1993
                                 Reg 26-SEP-1995
19
     MUSTANG                     USPTO Status: Registered   INT. CL. 12 AUTOMOBILES AND THEIR
20   App 73533611                and renewed                STRUCTURAL PARTS
     Reg 1467208                 USPTO Status Date: 27-
21                               JUL-2017
                                 App 22-APR-1985
22
                                 Reg 01-DEC-1987
23

24   Attached Exhibit 12 are true and correct copies of the registration certificates for the foregoing
25   registrations.
26           34.      The Mustang mark is well-known to consumers, and is closely associated by them
27   with Ford.
28           35.      Ford’s brand hierarchy plays heavily in Ford’s naming conventions. For example,

     DECLARATION OF ADAM LONGARZO                                                              - 13 -
     CASE NO. 3:21-cv-05685-SI
        Case 3:21-cv-05685-SI Document 29 Filed 08/13/21 Page 15 of 26


 1   Ford recently announced its plans for a connected vehicle platform that will bear the name Blue

 2   Oval Intelligence. Blue Oval Intelligence is a cloud-based platform for integrating electrical,

 3   power distribution, computing and software systems, including Ford’s Co-Pilot360 safety suite, in

 4   connected Ford vehicles. It includes a comprehensive suite of features and services that integrates

 5   technology from Amazon, Google, Apple, and others and is capable of deploying updates and new

 6   features through over-the-air updates. Blue Oval Intelligence is the means by which Ford’s

 7   BlueCruise feature will be deployed. Attached as Exhibit 13 is a description of the Blue Oval

 8   Intelligence platform.

 9          36.     Each of Ford’s strong brand indicators are used in connection with every

10   technology component and feature offered in a Ford vehicle. The umbrella of those technology

11   safety features is the Ford Co-Pilot360™ system, which is a suite of advanced driver-assist

12   technologies, such as adaptive cruise (with stop-and-go lane centering) and automatic emergency

13   braking. BlueCruise is just one of the ever growing number of features available under the Ford

14   Co-Pilot360 portfolio. Attached as Exhibit 14 is a Packaging Guide for the new 2021 Ford Mach-

15   E, which demonstrates the extensive branding for a typical Ford vehicle and the BlueCruise

16   placement within the branding hierarchy.

17          37.     Because it plays a central role in our vehicles, customers closely associate the Ford

18   Co-Pilot360 name with Ford.

19   III.   Ford’s BlueCruise Name Leverages and Sits Within Ford’s Brand Hierarchy

20          38.     In November 2020, Ford announced that it would be offering a feature that allowed

21   for hands-free driving on certain portions of U.S. highways, which Ford initially identified as

22   Active Drive Assist. The feature permits drivers in limited-access highways to drive with your

23   hands off the steering wheel, provided the driver is paying attention to the road ahead. The feature

24   is only enabled when the vehicle is using adaptive cruise.

25          39.     After announcing the upcoming release of Active Drive Assist but before the

26   feature became available for use, Ford took the opportunity to come up with a name that fit within

27   Ford’s Blue Oval Intelligence brand hierarchy, resonated with consumers, and was appropriate for

28   this important safety technology. Ford wanted a name that was simple and descriptive in nature

     DECLARATION OF ADAM LONGARZO                                                               - 14 -
     CASE NO. 3:21-cv-05685-SI
        Case 3:21-cv-05685-SI Document 29 Filed 08/13/21 Page 16 of 26


 1   and easy for consumers to understand. Ford had no interest whatsoever in selecting a name that

 2   would be associated with another company, such as GM or CLLC.

 3          40.     Because BlueCruise is built on already available Intelligent Adaptive Cruise with

 4   Stop-and-Go, Lane Centering/Lane Keeping, and Speed Sign Recognition, and permits drivers in

 5   limited-access highways to drive with their hands off the steering wheel, BlueCruise was

 6   ultimately selected because of the easy association with the Ford Blue Oval and Ford Blue color

 7   branding and the close association with the cruise technology. Attached as Exhibit 15 is a true and

 8   correct printout of the Ford Co-Pilot360 page on Ford’s website describing the BlueCruise feature

 9   and its enhancement on adaptive cruise, which states specifically that “BlueCruise is a new

10   technology that builds upon available Intelligent Adaptive Cruise Control . . . .”

11          41.     Because of how the term has been used in the automotive industry for decades,

12   “cruise” was the appropriate word to communicate the functionality to consumers – namely that it

13   would assist the driver with things like acceleration and deceleration but not replace the driver

14   entirely. This is particularly important to convey because to utilize BlueCruise, the driver must

15   activate the hands-free capability through a multi-step series of prompts within the Ford Co-

16   Pilot360 cruise settings, including enabling adaptive cruise. Ford did not want to use language that

17   might mislead consumers about the need for the driver to be engaged.

18          42.     Ford has utilized the term “cruise” as a feature name in the past as well, relying on

19   its ability to easily identify for consumers the function of the feature. For example, in 2012, when

20   Ford developed technology limiting a vehicle’s acceleration speed to help conserve fuel for certain

21   of its hybrid electric vehicles, Ford called the feature “Eco Cruise.” Like other versions of

22   advanced or adaptive cruise, Ford’s Eco Cruise mode required that the vehicle have cruise enabled

23   before Eco Cruise could be engaged. Attached as Exhibit 16 is a true and correct copy of an

24   article, written in 2012, discussing Ford’s Eco Cruise mode. Ford also released a number of

25   instructional videos regarding the Eco Cruise mode, each detailing the Eco Cruise functionality

26   and referencing Eco Cruise’s connection to cruise technology as an enhanced form of cruise

27   control. Examples of the videos are accessible at

28   https://www.youtube.com/watch?v=j3WpbQ9aDbM and https://owner.ford.com/support/how-

     DECLARATION OF ADAM LONGARZO                                                                - 15 -
     CASE NO. 3:21-cv-05685-SI
        Case 3:21-cv-05685-SI Document 29 Filed 08/13/21 Page 17 of 26


 1   tos/vehicle-features/dashboard-instrument-cluster/unique-new-features-of-your-ford-fusion-

 2   energi-2014-ev-plus-and-eco-cruise-control.html#.

 3          43.     From 2012 and through current models, Eco Cruise has been a feature on the Ford

 4   Fusion without any objection from (or any confusion with) any third party.

 5          44.     At the same time Ford announced the BlueCruise name, Ford also began publicly

 6   calling the hands-free zones in which the BlueCruise feature is available, “Hands-Free Blue

 7   Zones” to further tie the technology and feature back to Ford’s strong association with the color

 8   blue and the Blue Oval brand identity.

 9          45.     Ford intends to use the BlueCruise name with driver assist technology typical of

10   semi-autonomous cars, but does not intend to use the BlueCruise name in connection with fully

11   autonomous vehicles.

12          46.     Ford does not have any interest in having its BlueCruise feature associated with

13   GM or trading on GM’s goodwill in Super Cruise or CLLC’s right is CRUISE.

14   IV.    Ford’s Marketing Strategy Closely Connects BlueCruise to the Ford Brand

15          47.     For the past 5 years, Ford has spent on average $2 billion a year on advertising

16   across all of its nameplates, technologies, and services. This includes television, print, digital, out

17   of home, dealer, and radio advertisements. The bulk of Ford’s advertising focuses on the FORD

18   brand and its specific nameplates, highlighting features, technologies, and options within those

19   commercials; however, Ford’s features, technologies, and options are typically not the headline of

20   any major advertising piece. Ford will on occasion run an advertising campaign focusing on a

21   specific feature or technology that may run across multiple nameplates, but this type of advertising

22   is not as common and the FORD mark, the Blue Oval, the Ford Blue color, and the iconic

23   nameplates also would always be included within any feature-specific advertising. Accordingly,

24   only a small portion of Ford’s total advertising expenditure would be spent on advertising one

25   specific feature or technology, like BlueCruise. Attached as Exhibit 17 is a true and correct copy

26   of Ford’s advertising spending in the United States from 2007 through 2019 from Statista.

27          48.     As with the rest of its advertising and marketing, Ford has and will continue to

28   utilize its FORD mark, the Blue Oval, the Ford Blue color, and the iconic Ford nameplates (like F-

     DECLARATION OF ADAM LONGARZO                                                                  - 16 -
     CASE NO. 3:21-cv-05685-SI
       Case 3:21-cv-05685-SI Document 29 Filed 08/13/21 Page 18 of 26


 1   150 and Mustang), and famous taglines (like “Built Ford Tough,” “Built Ford Proud,” and “Built

 2   for America”) in advertising, marketing, promotions, and brand communications related to the

 3   BlueCruise feature. Accordingly, in addition to adopting a name that was evocative of Ford by

 4   using the word “Blue,” Ford also prominently uses additional elements that clearly indicate Ford

 5   as the source of the BlueCruise feature in all advertising, marketing, and brand communications.

 6   Below are examples of promotional videos that Ford released for the BlueCruise feature, which

 7   clearly and prominently display the FORD name and Blue Oval Logo in connection with

 8   BlueCruise.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24          49.    Ford conducted a series of rigorous tests on the BlueCruise feature. Ford’s

25   extensive testing efforts included driving BlueCruise-equipped vehicles over 100,000 miles

26   through 37 states and five Canadian provinces in 2020, which Ford has dubbed the Mother of All

27   Road Trips (“MOART”). Ford employee’s experiences with the BlueCruise feature were recorded

28   during Ford’s MOART and Ford created numerous videos from the MOART to help educate and

     DECLARATION OF ADAM LONGARZO                                                            - 17 -
     CASE NO. 3:21-cv-05685-SI
          Case 3:21-cv-05685-SI Document 29 Filed 08/13/21 Page 19 of 26


 1   inform consumers about the BlueCruise feature.

 2   V.      Channels of Trade and Customers for Ford’s BlueCruise Feature

 3           50.    The BlueCruise feature is only initially available on certain models of Ford’s

 4   vehicles—the F-150 and Mustang Mach-E models. The vehicles are only sold by Ford or through

 5   a Ford dealer and the vehicle must feature the Ford Co-Pilot360 system, be installed with the

 6   required hardware (the ADA prep pack), and will require customer payment for the software

 7   subscription, either at the time of the purchase for the first generation models or after the

 8   termination of the 3-year subscription for the second generation models.

 9           51.    For America’s best-selling truck, Ford’s F-150, BlueCruise is available as a part of

10   the Ford Co-Pilot 360 Active 2.0 package for a total of $1,595 – $600 for the software and $995

11   for the hardware. The Ford Co-Pilot360 Active 2.0 package is standard on the F-150 Limited and

12   available as an option on Lariat, King Ranch, Platinum, and all-electric F-150 Lightning models.

13           52.    For Ford’s Mustang Mach-E, the 2021 Electric Vehicle of the Year, BlueCruise

14   comes standard on CA Route 1, Premium, and First Edition variants. It is an available package on

15   the Select trim for $3,200 – $6,000 for the software and $2,600 for the rest of the package—as part

16   of the larger Comfort and Technology package, which includes features such as a 360-degree

17   camera, heated front seats, and heated steering wheel.

18           53.    The lowest price for the F-150 with BlueCruise is $54,285 and the lowest price for

19   the Mustang Mach-E is $47,195.

20           54.    Given the significant investment that consumers are making in such vehicles,

21   consumers take particular time and care in researching the make and model of the vehicles that

22   they are considering buying. Typically, a consumer will do careful research to compare different

23   makes and models, he or she will test drive the vehicles that it is considering purchasing, will

24   spend time at the dealership discussing the vehicle, its features, and options with sales personnel

25   or technicians, and will sometimes consider third-party reviews.

26           55.    The care, time and attention that consumers spend researching potential vehicles

27   has increased as vehicles have become further equipped with additional technological advances.

28   Consumers spend time researching the technologies available, the function of those technologies,

     DECLARATION OF ADAM LONGARZO                                                                    - 18 -
     CASE NO. 3:21-cv-05685-SI
       Case 3:21-cv-05685-SI Document 29 Filed 08/13/21 Page 20 of 26


 1   and comparing the price of each technology to the overall purchase price. At purchase, consumers

 2   will often be given a training session by the dealer on the major features, how they work, how they

 3   are enabled, what they can do, and any limitations.

 4   VI.    Harm to Ford and Third Parties if Ford could not use BlueCruise

 5          56.     Ford made a significant investment of time and financial resources in developing

 6   the BlueCruise name. The name ideation process started in 2019, with the marketing and brand

 7   communication teams devoting months to coming up with a name.

 8          57.     Ford also spent significant time and effort educating and publicizing the BlueCruise

 9   name and feature to the press, dealers, and consumers, as well as developing communication

10   materials.

11          58.     Ford’s efforts to generate interest and excitement and to educate the public about

12   the BlueCruise feature included releasing how-to videos that featured the BlueCruise name,

13   developing partnerships with social influencers to promote the BlueCruise feature, developing

14   employee stories to generate further confidence and excitement about the BlueCruise feature, and

15   inviting the media in for ride-alongs so they can experience the BlueCruise feature first hand.

16          59.     Ford also has developed and supplied information to each of its dealers about the

17   BlueCruise feature, including product packaging guidelines, brand playbooks, and training

18   materials on the BlueCruise feature. In addition, Ford has done significant in-dealer training

19   sessions to educate dealers and its personnel about the BlueCruise feature so the dealer’s personnel

20   in turn can educate and train consumers on the feature. These efforts have included developing an

21   e-source book for its dealers, and creating copious how-to-videos for the dealers, its personnel,

22   and consumers to use.

23          60.     As a result of our extensive efforts to educate the media, including sending

24   significant information to industry-media participants regarding the BlueCruise feature and

25   inviting the media to ride-alongs, the BlueCruise feature has received considerable positive

26   industry media attention and significant momentum with our dealers and consumers.

27          61.     All of Ford’s work to develop and announce the BlueCruise name was timed to

28   coincide with the public announcement of the feature. That timing was critical because the

     DECLARATION OF ADAM LONGARZO                                                               - 19 -
     CASE NO. 3:21-cv-05685-SI
        Case 3:21-cv-05685-SI Document 29 Filed 08/13/21 Page 21 of 26


 1   technology is an extremely newsworthy event. Ford wanted to be prepared to optimize on the

 2   timing of the announcement, as Ford would not be able to recreate the excitement or buzz if it was

 3   just an announcement of a new name. Having to rename the BlueCruise feature is likely to

 4   negatively affect those relationships of Ford in a myriad of ways, as outlined below.

 5          62.     If Ford had to immediately cease using the name BlueCruise, Ford would have the

 6   hands-free feature, but it would be unbranded for people who have purchased the hardware

 7   already, as well as active car shoppers, and consumers generally. Without a name, Ford would lose

 8   the benefits that come from branding a product, which includes the awareness that the feature is

 9   tied to a Ford vehicle. Ford would also lose all of that for the entirety of the time it would take

10   Ford to develop a new name, which could be another six to nine months at least as it would

11   require rebranding not just in the United States but also globally. Accordingly, Ford would need to

12   get consensus on a new name in each region, the new name would need to be cleared, and

13   management would need to sign off on the name.

14          63.     Similarly, Ford has been educating our dealers, as well as consumers, about

15   BlueCruise. Dealers are independent; their business depends on sales. If Ford had to re-brand, it

16   would be time-consuming and disruptive to have to re-educate dealerships about the new name (on

17   what we know would be a sub-optimal schedule not tied to either the model year or new product

18   excitement). Ford would also have to impose significant time and resource allocation on

19   independent dealers to educate their employees about the change and to contact existing

20   consumers about the change. That would be very disruptive to the dealers’ operations.

21          64.      Based on my experience, relaunching BlueCruise under a new name would also

22   disrupt relationships with our consumers, and create uncertainty and a lack of trust among our

23   customers and potential customers, including those who already have purchased and expect

24   BlueCruise technology.

25          65.     Finally, Ford would have to re-brand all of the advertising, marketing, videos,

26   owner’s manuals, source books, training materials, product packaging guidelines, brand

27   playbooks, and brand assets.

28          66.     Changing the name would also be difficult logistically given the limited options

     DECLARATION OF ADAM LONGARZO                                                                 - 20 -
     CASE NO. 3:21-cv-05685-SI
        Case 3:21-cv-05685-SI Document 29 Filed 08/13/21 Page 22 of 26


 1   available to safely describe the feature. As mentioned above, the name change would need to

 2   occur globally, however, many of the names that consumers would associate with a hands-free,

 3   enhanced cruise technology are already used in the industry. For example, Tesla and Nissan

 4   already used the term “pilot” in connection with their hands-free, enhanced cruise function. If Ford

 5   cannot use “pilot” or “cruise” to describe an enhanced feature, Ford will be unable to name the

 6   feature something that will resonate with consumers and is appropriate from a safety perspective.

 7          67.     Ford is further hampered based on the differentiation Ford strives to make with its

 8   Lincoln brand. While the Lincoln brand has a hands-free feature similar to BlueCruise called

 9   ActiveGlide, the brand as a whole is positioned differently. As a result, Ford keeps the Lincoln

10   brand separate from its other brands and would not use the same name or portions of the same

11   name (i.e. Active or Glide) for the hands-free feature in Ford vehicles as in Lincoln vehicles.

12   VII.   General Motors’ Industry Position

13          68.     Within the automotive industry, Ford has a number of competitors, including

14   Honda, Hyundai, Toyota, Tesla, Subaru, and General Motors (“GM”).

15          69.     GM owns numerous brands, including Chevrolet, Buick, GMC, and Cadillac.

16          70.     GM typically spends over $3 billion dollars each year in advertising and marking in

17   total for all of its brands. Attached as Exhibit 18 is a true and correct printout from Statista of

18   GM’s advertising spending from 2007-2019. Since 2007, GM has outspent Ford in advertising in

19   the United States.

20          71.      GM had the largest share of the auto market in 2020, around 17%. Attached as

21   Exhibit 19 is a true and correct copy printout of an article from Statista regarding the Automotive

22   Manufacturer’s Estimated Market Share in 2020.

23   IIX.   GM’s Super Cruise Feature

24          72.     In recent years, a few of the Ford’s major competitors have introduced an ADAS

25   technology that builds on adaptive cruise to enable hands-free driving under certain circumstances.

26          73.     I understand that a few of GM’s Cadillac models feature a technology called Super

27   Cruise. As I understand it, Super Cruise is an enhanced version of adaptive cruise control that

28   offers hands-free driving capabilities on certain portions of designated highways. The feature is

     DECLARATION OF ADAM LONGARZO                                                                 - 21 -
     CASE NO. 3:21-cv-05685-SI
        Case 3:21-cv-05685-SI Document 29 Filed 08/13/21 Page 23 of 26


 1   similar to Tesla’s AutoPilot feature.

 2          74.     I understand that currently GM is only offering its Super Cruise feature on Cadillac

 3   vehicles that are equipped with the required hardware and software and recently announced that it

 4   will expand Super Cruise to some additional 2022 model year GM nameplates such as GMC

 5   Hummer and Chevrolet. The vehicles that have Super Cruise today prominently feature the

 6   Cadillac branding and are purchased from a Cadillac dealership and I assume that the GMC

 7   Hummer and Chevrolet vehicles that offer Super Cruise in the future will also prominently feature

 8   the branding of each of these well-known nameplates. I understand the Super Cruise package is

 9   offered for an additional $2,500.

10          75.     As with most advertising for technical features of a vehicle, the advertising, brand

11   communications, and marketing for the Super Cruise feature that I have reviewed always

12   prominently feature the Cadillac brand. I am not aware of any advertising done by GM for Super

13   Cruise that does not call out to consumers that the feature is only available on Cadillac-branded

14   vehicles.

15          76.     I am aware that GM claims that it has invested over $20 million in promoting its

16   Super Cruise technology to consumers and the press, including its development of the Lyriq Super

17   Bowl spot that featured Super Cruise and the 1, 2, 3, Let Go campaign. I am unaware of any

18   additional advertising GM has done featuring the Super Cruise technology. For example, we

19   searched the Facebook Ad Library, which “provides advertising transparency by offering a

20   comprehensive, searchable collection of all ads currently running from across Facebook apps and

21   services, including Instagram.” As of August 6, 2021, neither GM nor Cadillac was running any

22   advertisements on Facebook or Instagram for the Super Cruise technology. Attached as Exhibit

23   20 is a compilation of the searches conducted through Facebook’s Ad Library for Super Cruise.

24          77.     Although GM first developed Super Cruise in 2017 (2018 model year), GM has

25   been slow to expand the Super Cruise feature beyond a few Cadillac models. I am aware that GM

26   intends to finally expand Super Cruise to other GM vehicle lineups – starting with model year

27   2022 Chevy Bolt and has previously promised to make it available on 22 other vehicles by 2023.

28          78.     I was surprised to see that on July 13, 2021, after rounds of supposed good-faith

     DECLARATION OF ADAM LONGARZO                                                              - 22 -
     CASE NO. 3:21-cv-05685-SI
        Case 3:21-cv-05685-SI Document 29 Filed 08/13/21 Page 24 of 26


 1   negotiations in this case, GM announced an increase in Super Cruise capabilities (finally including

 2   over-the-air update capabilities like Ford’s system) and expansion of Super Cruise to additional

 3   model year 2022 nameplates, including Chevrolet Silverado, GMC Sierra, and GMC Hummer EV

 4   Pickup. Attached as Exhibit 21 is a true and correct copy of GM’s July 23 press release.

 5   IX.    Cruise LLC’s Robotaxis

 6          79.     Cruise, LLC (“CLLC”) is one of the handful of companies endeavoring to make the

 7   first autonomous vehicle. CLLC prominently features the color orange on its vehicles and in

 8   connection with the CRUISE logo, which it typically executes in all lower-case letters.

 9          80.     It is my understanding that like many other tech companies that are working on

10   making an autonomous vehicle, like Ford’s partner, Argo AI, CLLC’s focus is on making

11   robotaxis, rather than a fleet of vehicles that can be sold to consumers like a traditional automotive

12   manufacturer. Attached as Exhibit 22 are true and correct copies of articles that identify CLLC as

13   a ride-sharing or robotaxi company.

14          81.     I understand CLLC is beta-testing its autonomous vehicles in only select cities,

15   limited to San Francisco, California and Phoenix, Arizona.

16          82.     I understand that CLLC has partnered with Wal-Mart and DoorDash in Phoenix

17   and San Francisco, respectively, to develop pilot tests for delivery services. I understand these

18   programs have been pilot programs and there are currently no ongoing partnership or relationship

19   for CLLC to offer delivery services via autonomous vehicles. Moreover, both of these deals were

20   between CLLC and large corporations (Wal-Mart and DoorDash). End users have not been

21   involved in the transactions with CLLC other than possibly receiving a delivery as part of testing

22   the pilot program. Attached as Exhibit 23 is a true and correct copy of an article regarding these

23   pilot programs.

24          83.     Beyond pilot programs in isolated cities in the United States, the only other “use”

25   that I am aware of by CLLC is an agreement between CLLC and Dubai Roads and Transport

26   Authority in the United Arab Emirates for CLLC to be the exclusive provider for self-driving taxis

27   and ride-hailing services through 2029. I understand that while CLLC intends to set up operations

28   in Dubai by 2023, CLLC has not provided a date on which it expects vehicles to be available to

     DECLARATION OF ADAM LONGARZO                                                                - 23 -
     CASE NO. 3:21-cv-05685-SI
          Case 3:21-cv-05685-SI Document 29 Filed 08/13/21 Page 25 of 26


 1   the public in Dubai. Attached as Exhibit 24 is a true and correct copy of the article regarding the

 2   arrangement between CLLC and Dubai Roads and Transport Authority.

 3           84.    CLLC promotes on the number of miles that it has test-driven CRUISE-branded

 4   vehicles, however, CLLC’s test have had limited geographic reach (San Francisco and Phoenix).

 5   In addition, CLLC provides no information regarding the conditions or timing of those test drives,

 6   including the time of day (e.g. late at night) that the test drives occur, if consumers would

 7   encounter the vehicles during the test drives, or the number of impressions CLLC has estimated it

 8   has received. CLLC claims to test-drive its vehicles around the clock, which would logically

 9   result in vehicles being driven late at night or early in the morning when few consumers would see

10   the CRUISE-branded vehicles.

11           85.    I understand CLLC claims to have devoted significant resources to establishing

12   goodwill among the public for safe and reliable self-driving cars. I am, however, not aware of any

13   advertising or marketing that CLLC has done under the CRUISE brand related to the safety of

14   self-driving cars.

15           86.    Despite the “significant resource” CLLC states it already has invested, I understand

16   CLLC is claiming that it cannot outspend Ford on advertising, and therefore, will be harmed by

17   Ford’s use of BlueCruise. CLLC is owned by at least two Fortune 500 companies GM (Fortune

18   500 #22) and Microsoft (Fortune 500 #15) and two Global Fortune companies Honda (Global

19   Fortune #44), and Softbank (Global Fortune #184). CLLC is valued in the tens of billions of

20   dollars. It is inconceivable that if CLLC had a product or service to offer for sale that it could not

21   keep up with the advertising expenditures of Ford.

22   X.      CLLC is Not a Competitor of Ford

23           87.    When Ford analyzes the marketplace and reviews competitor information, Ford

24   does not include CLLC in its competitor set. For starters, CLLC is currently only beta-testing its

25   autonomous vehicles. Because CLLC is not offering any products or services on the market, Ford

26   would not consider CLLC within its competitive analysis for traditional vehicles.

27           88.    Moreover, CLLC’s primary focus appears to be developing a fleet of vehicles that

28   may be operated as robotaxis – not selling vehicles in competition with Ford vehicles.

     DECLARATION OF ADAM LONGARZO                                                                 - 24 -
     CASE NO. 3:21-cv-05685-SI
       Case 3:21-cv-05685-SI Document 29 Filed 08/13/21 Page 26 of 26


 1          89.     While Ford has invested in Argo AI, an artificial intelligence company, to develop

 2   a virtual driver system for the Ford’s autonomous vehicle that it hopes to launch in the future, such

 3   vehicles are currently going through beta-tests and pilot programs and in general would be

 4   considered in a different competitive set from a traditional vehicle like the Ford F-150 and

 5   Mustang Mach-E.

 6          90.     Competitors in the autonomous vehicle industry, particularly other companies

 7   focused on developing robotaxis, include Alphabet’s Waymo and Amazon’s Zoox. Attached as

 8   Exhibit 25 are true and correct copies of articles identifying CLLC’s competitors.

 9

10
            I declare under penalty of perjury that the foregoing is true and accurate.
11
     Dated: August 13, 2021
12

13                                                        Adam Longarzo
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DECLARATION OF ADAM LONGARZO                                                              - 25 -
     CASE NO. 3:21-cv-05685-SI
